Exhibit 10.1
PROMISSORY NOTE
 
 

$60,000 ____________, 2012
Jersey City, NJ 07302

 
Mojo Organics, Inc. (the “Maker”) promises to pay to the order of ___________
(the “Payee”) the principal sum of Sixty Thousand Dollars and No Cents ($60,000)
in lawful money of the United States of America, together with interest on the
unpaid principal balance of this Note, on the terms and conditions described
below.
 
1.         Principal.  The principal balance of this Note, together with all
interest accrued thereon, shall be repayable on the earlier of (i) SEPTEMBER 15,
2013 and (ii) the consummation by the Maker of an offering of its securities
raising gross proceeds of at least $400,000.  This Note, however, may be prepaid
in whole or in part at any time without penalty or premium but with payment of
accrued interest to the date of prepayment.
 
2.         Interest.  Interest shall accrue on the unpaid principal balance of
this Note at an annual rate equal to 8.0% until the principal amount of, and all
accrued interest on, this Note has been paid in full.  Accrued interest shall be
payable whenever a payment of principle is made hereunder.  Interest for any
period shall be computed on the basis of the actual number of days elapsed and a
year of 360 days.  The interest rate provided in this Note shall apply to the
indebtedness evidenced hereby before, on, and after the date or dates on which
the Payee enters judgment on this Note.  If this Note is not repaid on the
maturity date or such earlier date as to which the repayment obligation may be
accelerated as indicated below, the rate of interest applicable to the unpaid
principal amount shall be adjusted to eleven percent (11%) per annum from the
maturity date (or such earlier date if the obligation to repay this Note is
accelerated) until the date of repayment; provided, that in no event shall the
interest rate exceed the Maximum Rate (defined below). If it is determined that,
under the laws relating to usury applicable to Maker or the indebtedness
evidenced by this Note (“Applicable Usury Laws”), the interest charges and fees
payable by Maker in connection herewith or in connection with any other document
or instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the principal amount outstanding hereunder to reduce the principal
amount by such excess with the same force and effect as though Maker had
specifically designated such excess to be so applied to principal and Payee had
agreed to accept such excess as a premium free prepayment.  All such deemed
prepayments shall be applied to the principal balance payable at maturity.
 
 
1

--------------------------------------------------------------------------------

 
 
3.         Application of Payments.  All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any accrued, unpaid interest and finally to the reduction
of the unpaid principal balance of this Note.
 
4.        Conversion.  If, at any time during the period that the principal
amount of this Note is outstanding, the Maker consummates an offering of equity
or debt securities, the Payee may elect in its sole discretion, to convert some
or all of the outstanding principal amount of and accrued but unpaid interest on
this Note into the securities offered in such offering on the same terms as
offered by the Maker in such offering.  The Maker shall notify the Payee, in
writing, of the terms of any such offering within three business days after
prospective investors are provided with offering materials relating
thereto.  The Payee shall have until the date of the final closing of the
offering to notify the Maker as to whether it elects to convert all or a portion
of the outstanding principal amount of the Note in such financing.
 
5.         Events of Default.  The following shall constitute Events of Default:
 
(a)         Failure to Make Required Payments.  Failure by Maker to pay the
principal of or accrued interest on this Note within five (5) business days
following the date when due.
 
(b)        Voluntary Bankruptcy, Etc.  The commencement by Maker of a voluntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.
 
(c)         Involuntary Bankruptcy, Etc.  The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days; or the Maker shall become insolvent or generally fail to
pay, or admit in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any; or the Maker shall make a general
assignment for the benefit of creditors.
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.         Remedies.
 
(a)         Upon the occurrence of an Event of Default specified in Section
5(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note, together with accrued
interest thereon and all other amounts payable thereunder, shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived, anything contained herein
or in the documents evidencing the same to the contrary notwithstanding.
 
(b)         Upon the occurrence of an Event of Default specified in Sections
5(b) and 5(c), the unpaid principal balance of, all accrued, unpaid interest
thereon, and all other sums payable with regard to, this Note shall
automatically and immediately become due and payable, in all cases without any
action on the part of Payee.
 
7.         Waivers.  Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.
 
8.         Unconditional Liability.  Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agree
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.
 
9.         Notices.  Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:
 
 
3

--------------------------------------------------------------------------------

 
 
If to Maker:
 
Mojo Organics, Inc.
101 Hudson Street, 21st Floor
Jersey City, New Jersey 07302
Attn.:  Chief Executive Officer
 
If to Payee:
____________________
____________________
 
Notice is deemed given on the earlier of (i) actual receipt by the receiving
party, (ii) the date shown on a telefacsimile transmission confirmation, (iii)
the date on which an e-mail transmission was received by the receiving party’s
on-line access provider (iv) the date reflected on a signed delivery receipt, or
(vi) two (2) Business Days following tender of delivery or dispatch by express
mail or delivery service.
 
10.        Construction.  This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of New York.
 
11.        Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its CEO the day and year first above written.
 
 

  MOJO ORGANICS, INC.
 
 
By: ______________________________
       Name: GLENN SIMPSON
       Title: CEO

 
 
4


--------------------------------------------------------------------------------